breach of oral contract claim. The district court separately considered
                    Atwell's remaining equitable claims and found that Atwell was not
                    entitled to recovery pursuant to his equitable claims, denied all of Alter's
                    post-trial motions, and awarded Atwell prejudgment interest and attorney
                    fees. 1 On appeal, Alter argues as follows: (1) there was insufficient
                    evidence to support the verdict and the judgment, (2) the district court
                    erred when it entered prejudgment interest, and (3) the district court
                    erred when it awarded Atwell attorney fees. 2
                    Substantial evidence supports the jury's verdict in favor of Atwell as to
                    liability; however, the amount of damages awarded is not supported by the
                    evidence
                                A broker may recover a commission if he or she can show that
                    an employment contract existed and that he or she was the "procuring
                    cause" of the sale. Shell Oil Co. v. Ed Hoppe Realty Inc., 91 Nev. 576, 580,
                    540 P.2d 107, 109-10 (1975) (internal quotation omitted). Alter argues
                    that because there was no enforceable contract, Atwell was not entitled to
                    receive a commission and the jury's verdict was in error. This court will
                    not overturn a verdict "if [it is 1 supported by substantial evidence, unless,
                    from all the evidence presented, the verdict was clearly wrong."     Ringle v.

                    Bruton, 120 Nev. 82, 91, 86 P.3d 1032, 1038 (2004) (internal quotation
                    omitted). "Substantial evidence is evidence that a reasonable mind might

                           1 The parties are familiar with the facts and procedural history of
                    this case and we do not recount them further except as necessary for our
                    disposition.

                          2Alteralso challenges the district court's ruling on his motion for
                    summary judgment, directed verdict, and a new trial, the district court's
                    failure to use his special verdict form, and the jury's verdict on his
                    counterclaims. After careful consideration, we conclude that Alter's
                    arguments on these issues lack merit.


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 19474    cep,
                 accept as adequate to support a conclusion."        Id. (internal quotation
                 omitted); see also Shell Oil, 91 Nev. at 578, 540 P.2d at 108 ("If the
                 evidence, though conflicting, can be read to support [the verdict], this
                 court must approve the [trier of fact's] determinations."). Generally, for a
                 party to recover contract damages, the party must prove an enforceable
                 contract with offer, acceptance, mutual assent, and consideration.   May v.
                 Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005). Alter argues
                 that there was no enforceable contract with Atwell because the contractual
                 terms were indefinite, there was not mutual assent, and there was no
                 consideration.
                       Contractual terms
                             "A valid contract cannot exist when material terms are lacking
                 or are insufficiently certain and definite" May, 121 Nev. at 672, 119 P.3d
                 at 1257. The terms must be definite enough for the court "to ascertain
                 what is required of the respective parties" and to "compel compliance." Id.
                 Atwell testified at trial that he and Alter orally agreed that if he helped
                 Alter close a deal on a hotel in Las Vegas, then he would receive a
                 commission from that sale. Atwell further testified that Alter told him on
                 more than one occasion that he would take care of Atwell if he successfully
                 assisted Alter in his acquisition of a Las Vegas property. From this
                 testimony, the trier of fact could reasonably determine that Alter and
                 Atwell orally agreed that Alter would pay Atwell a commission if Alter
                 closed a deal on a property Atwell introduced to Alter. Further, it was
                 reasonable for the jury to determine from Atwell's testimony that Alter
                 agreed to pay Atwell the difference between 2 percent and the .75 percent
                 that the seller of the Alexis Park originally agreed to pay Atwell. Because
                 the jury could reasonably ascertain what performance was required from
                 the parties—a commission in exchange for a successful acquisition of a Las
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                 Vegas property—we conclude that the terms of the oral contract were
                 sufficiently definite.
                       Mutual assent
                              Alter next argues that there was no mutual assent. All
                 parties to a contract must assent to its terms.     Grisham v. Grisham, 128
                 Nev. , , 289 P.3d 230, 234-35 (2012). "Mutual assent is determined
                 under an objective standard applied to the outward manifestations or
                 expressions of the parties." ASP Props. Grp. v. Fard, Inc., 35 Cal. Rptr. 3d
343, 351 (Ct. App. 2005). If the outward words and acts of the parties can
                 reasonably be interpreted as acceptance, then mutual assent exists.         Id.
                 For a party's conduct to be viewed as a manifestation of his assent, the
                 party must intend to partake in the conduct and "know[ ] or ha[ve] reason
                 to know that the other party may infer from his conduct that he assents."
                 Restatement (Second) of Contracts § 19(2) (1981).
                              In addition to Alter's promises to "take[ ] care of' Atwell, there
                 is evidence in the record that shows that Atwell also faxed Alter a letter in
                 which he said, "I think you know that I have tried to demonstrate my
                 value and I have been working for you on the 'come,' meaning that Atwell
                 would not receive compensation until the completion of a successful
                 property acquisition. After receiving the fax from Atwell, Alter met with
                 Atwell and discussed other potential deals on Las Vegas properties. Thus,
                 we conclude that sufficient evidence demonstrates the parties' mutual
                 assent to the oral contract.
                       Consideration
                              Finally, Alter argues that consideration does not support a
                 contract between him and Atwell. "Consideration is the exchange of a
                 promise or performance, bargained for by the parties."      Jones v. SunTrust
                 Mortg., Inc., 128 Nev. 274 P.3d 762, 764 (2012). "Consideration is
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                 not adequate when it is a mere promise to perform that which the
                 promisor is already bound to do." Cnty. of Clark v. Bonanza No. 1, 96 Nev.
643, 650-51, 615 P.2d 939, 944 (1980). Although Atwell initially testified
                 that all of his actions were done because of his agreement with the Alexis
                 Park's seller, Atwell further testified regarding meetings he and Alter had
                 with other Las Vegas property owners, advice he gave to Alter, and client
                 introductions he made. Thus, we conclude that the evidence presented
                 demonstrated sufficient consideration.
                             Accordingly, because there was substantial evidence presented
                 that adequately demonstrated acceptance, mutual assent, and
                 consideration, we conclude that the jury could reasonably conclude that an
                 enforceable contract existed between Atwell and Alter.     See May, 121 Nev.
                 at 672, 119 P.3d at 1257. Thus, we conclude that the jury's verdict in
                 favor of Atwell as to liability was not clearly wrong.   See Ringle, 120 Nev.
                 at 91, 86 P.3d at 1038. However, we agree with Alter that substantial
                 evidence does not support the amount of damages awarded to Atwell.        See
                 Kleeman v. Zigtema, 95 Nev. 285, 287, 593 P.2d 468, 469 (1979) (stating
                 that a judgment must be supported by substantial evidence).
                             Atwell testified that he entered into negotiations with the
                 sellers of the Alexis Park Hotel for a commission fee of 2 percent of the
                 hotel's sale price, but that he ultimately signed an agreement with the
                 sellers that stated that he would receive a .75 percent commission. Atwell
                 further testified that he thought Alter understood that his commission fee
                 was 2 percent. However, when asked whether he told Alter that he
                 expected a 2 percent commission or whether Alter told him that he would
                 "make the difference up," Atwell testified that "[he and Alter] never got
                 that far." Rather, Atwell testified, that based on his relationship with

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                  Alter, he felt that Alter would take care of him by "mak[ing] the difference
                  up" between his stated 2 percent commission and the .75 percent
                  commission the sellers agreed to pay. Atwell also testified that if the
                  Alexis Park Hotel had agreed to pay him 2 percent then he probably would
                  not have asked Alter, as the buyer, to make up the difference.
                              At the conclusion of the trial, the jury awarded Atwell $1.5
                  million in damages, representing 2 percent of the total $75 million selling
                  price of the Alexis Park Hotel. We conclude that the amount of damages
                  awarded is belied by Atwell's own testimony, and there was no other
                  evidence presented to demonstrate that Alter was responsible for paying
                  more than the remaining 1.25 percent of Atwell's 2 percent commission fee
                  for the sale of the Alexis Park Hotel. Accordingly, we reverse that portion
                  of the district court's judgment and remand this matter to the district
                  court with instructions for it to recalculate the amount of damages
                  awarded to Atwell as 1.25 percent of the sale price of the Alexis Park
                  Hotel.
                  The district court erred in awarding prejudgment interest
                              Alter argues that the district court erred in awarding
                  prejudgment interest because the damages amount was not ascertainable.
                  Atwell argues that the sum of money was definite based on his testimony
                  that Alter understood that his commission fee was 2 percent. This court
                  reviews a district court's award of prejudgment interest for an abuse of
                  discretion. M.G. Multi-Family Dev., L.L.C. v. Crestdale Assocs., Ltd.,    124
Nev. 901, 916, 193 P.3d 536, 546 (2008).
                              "Three items must be determined to enable the trial court to
                  make an appropriate award of interest: (1) the rate of interest; (2) the time
                  when it commences to run; and (3) the amount of money to which the rate
                  of interest must be applied."   Paradise Homes, Inc. v. Cent. Sur. & Ins.
SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    de
                 Corp., 84 Nev. 109, 116, 437 P.2d 78, 83 (1968). When a district court is
                 awarding prejudgment interest in a breach of contract action
                             Nile amount of money to which the interest rate
                             will be applied must be determined by the
                             following factors: (1) if the contract breached
                             provides for a definite sum of money, that sum; (2)
                             if the performance called for in the contract, the
                             value of which is stated in money or is
                             ascertainable by mathematical calculation from a
                             standard fixed in the contract or from established
                             market prices of the subject matter, that sum.
                             Pre-judgment interest shall be allowed on the
                             amount of the debt or money value so determined,
                             after making all the deductions to which the
                             defendant may be entitled.
                 Id. at 116-17, 437 P.2d at 83.
                             Here, the parties' oral contract did not provide for a definite
                 sum of money due to Atwell. Thus, the amount of money due "was neither
                 definite nor readily ascertainable until judgment."       MC. Multi-Family,
124 Nev. at 917, 193 P.3d at 547 (affirming the district court's refusal to
                 award prejudgment interest because a "definite amount of money" was not
                 owed under the contract) (internal quotations omitted)). Likewise, the
                 value of Atwell's performance was not "ascertainable by mathematical
                 calculation from a standard fixed in the contract or from established
                 market prices." Paradise Homes, 84 Nev. at 116, 437 P.2d at 83. As such,
                 we conclude that the district court abused its discretion by improperly
                 awarding Atwell prejudgment interest, and we reverse that portion of the
                 judgment awarding prejudgment interest.
                 The district court abused its discretion when it awarded attorney fees
                             When an offer of judgment has been properly made, the
                 district court may order a party to pay attorney fees "[i]f the offeree rejects


SUPREME COURT
        OF
     NEVADA
                                                        7
10) 1947A    e
                an offer and fails to obtain a more favorable judgment." NRCP 68(f).
                Before awarding attorney fees,
                            the trial court must carefully evaluate the
                            following factors: (1) whether the plaintiffs claim
                            was brought in good faith; (2) whether the
                            defendants' offer of judgment was reasonable and
                            in good faith in both its timing and amount; (3)
                           • whether the plaintiffs decision to reject the offer
                            and proceed to trial was grossly unreasonable or
                            in bad faith; and (4) whether the fees sought by
                            the offeror are reasonable and justified in amount.
                Beattie v. Thomas, 99 Nev. 579, 588-89, 668 P.2d 268, 274 (1983). The
                district court may award some or all of the attorney fees requested, if
                warranted and after careful consideration of these factors.   Id. at 589, 668
                P.2d at 274. But the district court abuses its discretion if it awards the
                full amount of fees requested without considering these factors or making
                any "findings based on evidence that the attorney[ I fees sought are
                reasonable and justified."   Id.   Even when awarding attorney fees less
                than the amount originally requested, district courts are still required to
                memorialize their analysis of the Beattie factors. See Schwartz    V.   Estate of
                Greenspun, 110 Nev. 1042, 1050, 881 P.2d 638, 643 (1994) (affirming an
                award of attorney fees even though the district court did not make
                "express findings" on the Beattie factors because the record demonstrated
                that "the district court judge did consider the       Beattie factors," but
                cautioning the court that written support of its analysis is necessary for
                proper appellate review).
                            Although the district court in this case generally cited Beattie,
                it did not discuss any of the Beattie factors or express any rationale for
                awarding attorney fees to Atwell. As a result, we conclude that the
                district court abused its discretion when it arbitrarily awarded attorney

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                    fees to Atwell without first conducting a proper analysis under the Beattie
                    factors. Thus, we reverse that portion of its judgment awarding attorney
                    fees. See Schouweiler u. Yancey Co., 101 Nev. 827, 833, 712 P.2d 786, 790
                    (1985) (stating that this court will not reverse a district court's award of
                    attorney fees "[u]nless the trial court's exercise of discretion is arbitrary or
                    capricious"); see also Yamaha Motor Co., U.S.A. u. Arnoult, 114 Nev. 233,
                    252, 955 P.2d 661, 673 (1998) (reversing the district court's award of
                    attorney fees for failure weigh the Beattie factors appropriately). On
                    remand, the district court is instructed to re-evaluate whether attorney
                    fees should be awarded after careful consideration of the Beattie factors. 3
                                 For the reasons set forth above, we ORDER the judgment of
                    the district court AFFIRMED IN PART AND REVERSED IN PART AND
                    REMAND this matter to the district court with instructions for it to
                    conduct further proceedings consistent with this order.




                                                         Hardesty


                                                                                           J.
                                                         Douglas


                                                                                           J.
                                                         Cherry



                          3 Alter
                                also argues that the court abused its discretion in denying his
                    motion to alter or amend the judgment. Because we reverse and remand
                    the judgment on other grounds, we decline to address Alter's argument on
                    this issue.


SUPREME COURT
        OF
     NEVADA
                                                            9
(0) 1947A    Alam
                cc:   Hon. David B. Barker, District Judge
                      Thomas J. Tanksley, Settlement Judge
                      Morris Law Group
                      Kemp, Jones & Coulthard, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  10
(0) I947A